DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted March 3, 2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on September 28, 2020, September 29, 2020 and February 10, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah J. Knight (Reg. No. 58,722) on February 9, 2022.
The application has been amended as follows: 
1. (Original) A method at a payment device of performing a contactless transaction with a terminal, the method comprising:
establishing a data connection with the terminal;

if not, performing the contactless transaction according to a basic transaction flow using a first cryptographic system; but
if so, performing the contactless transaction according to an enhanced transaction flow using a second cryptographic system; 
wherein the first cryptographic system and the second cryptographic system comprise different asymmetric cryptographic systems.

2. (Original) The method of claim 1, wherein the first cryptographic system comprises RSA cryptography whereas the second cryptographic system comprises ECC cryptography.

3. (Original) The method of claim 1, wherein the payment device provides the terminal with a certificate for both public keys of both the first cryptographic system and the second cryptographic system asymmetric cryptographic systems.

4. (Currently Amended) The method of claim 1, wherein the second cryptographic system additionally uses 

5. (Original) The method of claim 4, wherein the enhanced transaction flow uses AES session keys.

6. (Previously Presented) The method of claim 5, wherein the enhanced transaction flow uses a first AES confidentiality session key for establishing a confidential channel between the payment device and the terminal and an AES integrity session key for establishing data integrity.

7. (Previously Presented) The method of claim 1, wherein in the enhanced transaction flow the payment device receives a terminal public key from the terminal, and 

8. (Original) The method of claim 1, wherein in the enhanced transaction flow the payment device receives a command to generate an application cryptogram for the transaction.

9. (Original) The method of claim 8, wherein the payment device provides the application cryptogram and additional transaction related data in a data envelope protected by a Message Authentication Code using an AES integrity session key.

10. (Original) The method of claim 8, wherein cardholder verification choices are received from the terminal with the command to generate the application cryptogram, and wherein the payment device provides a selected cardholder verification choice with the application cryptogram.

11. (Original) A method at a terminal of performing a contactless transaction with a payment device, the method comprising:
establishing a data connection with the payment device;
establishing if the payment device and the terminal both support an enhanced security architecture; and
if not, performing the contactless transaction according to a basic transaction flow using a first cryptographic system; but
if so, performing the contactless transaction according to an enhanced transaction flow using a second cryptographic system; 
wherein the first cryptographic system and the second cryptographic system comprise different asymmetric cryptographic systems.

12. (Original) The method of claim 11, wherein the first cryptographic system comprises RSA cryptography whereas the second cryptographic system comprises ECC cryptography.

13. (Currently Amended) The method of claim 11, wherein the second cryptographic system additionally uses

14. (Original) The method of claim 13, wherein the enhanced transaction flow uses AES session keys.

15. (Original) The method of claim 14, wherein the enhanced transaction flow uses a first AES session key for establishing a confidential channel between the payment device and the terminal and a second AES session key for establishing data integrity.

16. (Previously Presented) The method of claim 11, wherein in the enhanced transaction flow the terminal provides a terminal public key to the payment device, and then receives from the payment device a payment device public key with an encrypted blinding factor to establish a shared secret using a blinded Diffie-Hellman key exchange.

17. (Original) The method of claim 11, wherein in the enhanced transaction flow the terminal commands the payment device to generate an application cryptogram for the transaction, wherein the terminal provides cardholder verification choices with the command to provide the application cryptogram, and receives from the payment device a selected cardholder verification choice with the application cryptogram.

18. (Original) A payment device adapted to perform a contactless transaction with a terminal, wherein the payment device is adapted to:
establish a data connection with the terminal;
establish if the payment device and the terminal both support an enhanced security architecture; and
if not, to perform the contactless transaction according to a basic transaction flow using a first cryptographic system; but

wherein the first cryptographic system and the second cryptographic system comprise different asymmetric cryptographic systems.

19. (Original) The payment device of claim 18, wherein the payment device is a passive device.

20. (Original) The payment device of claim 19, wherein the payment device is a payment card.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches many examples of using different key algorithms.  Nix (U.S. Patent Public 2015/0143125 and U.S. Patent Publication 20150106616) appears to be the closest prior art available.  Nix ‘125 teaches both the use of RSA and ECC algorithms (0023, 0123-0125).  Nix ‘125 describes that the use of ECC will “reduce the processing power and bandwidth required, where a similar level of security can be achieved with shorter key lengths using ECC algorithms compared to RSA algorithm”.  However in Nix the decision as to whether to user ECC as opposed to RSA appears to be dependent upon the ability of the server in communication with the module as taught by Nix to support a particular algorithm (0176) and is not dependent upon establishing that a payment device and terminal both support an enhanced security architecture as the claim requires.  Nix ‘616 appears to be similar in this regard (0021, 0165).  Therefore Nix cannot fairly be viewed as teaching the operation “establishing if the payment device and the terminal both support an enhanced security architecture” .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES D NIGH/Senior Examiner, Art Unit 3685